Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Specifically, claim 10 recites “the minimum location distance of the coordinates of the location…”. The meaning of this limitation is unclear. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6, 8 – 10, 13, 15, 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US Pub. No. 2010/0007621 A1).
As to claim 1, Kang shows a substrate (11, Figs. 2, 7 and 8 and para. 38), comprising at least two sensing layers (12, 14, Fig. 1 and para. 32), each of which comprises an array of sensing units (Fig. 1), the substrate further comprising a sensing region (i.e. touch screen panel, Fig. 2 and para. 37), wherein at least one portion of each of the sensing layers is in the sensing region (Figs. 1 – 3 and para. 51), any two of the at least two sensing layers are a first sensing layer 12 and a second sensing layer 14, respectively (Figs. 1 and 2 and paras. 31 – 37), wherein the first sensing layer comprises an array of first sensing units, the second sensing layer comprises an array of second sensing units (Figs. 1 and 2 and paras. 31 – 37), any one of the first sensing units within the sensing region is overlapped with more than one of the second sensing units (Figs. 1 and 2 and paras. 31 – 37), and any one of the second sensing units within the sensing region is overlapped with more than one of the first sensing units (Figs. 1 and 2 and paras. 31 – 37).
As to claim 2, Kang shows that the array of sensing units included in each of the at least two sensing layers are identical in the following aspect: the arrangement mode of sensing units (Figs. 1 and 2 and paras. 31 – 37).
As to claim 3, Kang shows that the array of sensing units included in each of the at least two sensing layers are identical in the shape of each sensing unit, the size of 
As to claim 4, Kang shows a the sensing layer comprises a sensing material layer (including 12, 13, 14, Figs. 7 and 8 and paras. 73 and 74), a first electrode layer 12 and a second electrode layer 14, the first electrode layer and the second layer are on two side surfaces of the sensing material layer, respectively (Fig. 8), and at least one of the first electrode layer and the second electrode layer has a pattern corresponding to the array of sensing units included in the sensing layer in which the electrode layer is (Figs. 1 and 2 and paras. 31 – 37).
As to claim 6, Kang shows at least one insulating material layer, each of which is between two of the sensing layers adjacent to each other in a thickness direction of the substrate (Figs. 1 and 2 and paras. 31 – 37).
As to claim 8, Kang shows a touch panel (Fig. 2 and para. 37), comprising a substrate (11, Fig. 2 and para. 38) wherein the substrate comprises at least two sensing layers (12, 14, Figs. 1, 7 and 8 and para. 2), each of which comprises an array of sensing units (Fig. 1), the substrate further comprises a sensing region (i.e. touch screen panel, Fig. 2 and para. 37), at least one portion of each of the sensing layers is in the sensing region (Figs. 1 – 3 and para. 51), any two of the at least two sensing layers are a first sensing layer 12 and a second sensing layer 14, respectively (Figs. 1 and 2 and paras. 31 – 37), wherein the first sensing layer comprises an array of first sensing  units, the second sensing layer comprises an array of second sensing units (Figs. 1 and 2 and paras. 31 – 37), any one of the first sensing units within the sensing region is overlapped with more than one of the second sensing units (Figs. 1 and 2 and 
As to claim 9, Kang shows a display device, comprising the substrate according to claim 1 (para. 42 and rejection of claim 1 above).
As to claim 10, Kang shows a sensing method (Fig. 2 and para. 37) applied to a substrate (11, Fig. 2 and para. 38), wherein the substrate comprises at least two sensing layers (12, 14, Figs. 1, 7 and 8 and para. 2), each of which comprises an array of sensing units (Fig. 1), the substrate further comprises a sensing region (i.e. touch screen panel, Fig. 2 and para. 37), at least one portion of each of the sensing layers is in the sensing region (Figs. 1 – 3 and para. 51), any two of the at least two sensing layers are a first sensing layer 12 and a second sensing layer 14, respectively (Figs. 1 and 2 and paras. 31 – 37), wherein the first sensing layer comprises an array of first sensing units, the second sensing layer comprises an array of second sensing units (Figs. 1 and 2 and paras. 31 – 37), any one of the first sensing units within the sensing region is overlapped with more than one of the second sensing units (Figs. 1 and 2 and paras. 31 – 37), and any one of the second sensing units within the sensing region is overlapped with more than one of the first sensing units (Figs. 1 and 2 and paras. 31 – 37), the method comprising: acquiring sensing signals respectively corresponding to each of the sensing layers; and integrating the sensing signals respectively corresponding to each of the sensing layers to obtain a sensing result corresponding to coordinates of each location in the sensing region (para. 48).

As to claim 15, Kang shows that the array of sensing units included in each of the at least two sensing layers are identical in at least one of the following aspects: the shape of each sensing unit, the size of each sensing unit, the central distance between two adjacent sensing units, and the arrangement mode of sensing units (Figs. 1 and 2 and paras. 31 – 37).
As to claim 16, Kang shows that the array of sensing units included in each of the at least two sensing layers are identical in the shape of each sensing unit, the size of each sensing unit, the central distance between two adjacent sensing units and the arrangement mode of sensing units (Figs. 1 and 2 and paras. 31 – 37).
As to claim 18, Kang shows that the first sensing layer has a plurality of intersection areas having a congruent shape, and each of the intersection areas is an area with a minimum size enclosed by orthographic projections of a boundary of the array of first sensing units and boundaries of the arrays of sensing units in other sensing layers on the first sensing layer (Figs. 1 and 2).
As to claim 19, Kang shows a the sensing layer comprises a sensing material layer (including 12, 13, 14, Figs. 7 and 8 and paras. 73 and 74), a first electrode layer 12 and a second electrode layer 14, the first electrode layer and the second layer are on two side surfaces of the sensing material layer, respectively (Fig. 8), and at least one of 
As to claim 20, Kang shows a display device, comprising the substrate according to claim 1 (para. 42 and rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Filiz et al. (US Pub. No. 2016/0306481 A1).
As to claim 5, Kang does not show at least four sensing layers, wherein the at least four sensing layers comprise at least one group of a third sensing layer and a fourth sensing layer that share the same second electrode layer, wherein the first electrode layer in the third sensing layer has a pattern corresponding to an array of sensing units included in the third sensing layer, the first electrode layer in the fourth sensing layer has a pattern corresponding to an array of sensing units included in the fourth sensing layer; and the second electrode layer shared by the third sensing layer and the fourth sensing layer covers the sensing region.
Filiz shows a touch screen device including at least four sensing layers (electrodes 1006, 1010, 1014, 1018, Fig. 10 and paras. 42 – 44), wherein the a group of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kang with those of Filiz because designing the system in those way allows the device to determine both touch location and amount of force (para. 78).
As to claim 7, Kang does not show that a material forming the sensing material layer comprises at least one of a piezoelectric material, a piezoresistive material and a photosensitive semiconductor material.
Filiz shows that a material forming a sensing material layer comprises piezoelectric material (Fig. 18 and para. 78).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kang with those of Filiz because designing the system in those way allows the device to determine both touch location and amount of force (para. 78).
As to claim 11, Kang does not show that the substrate is used for realizing pressure sensing in a pressure touch, and the sensing signal comprises any one of a 
Filiz shows that a substrate is used for realizing pressure sensing in a pressure touch, and the sensing signal comprises any one of a signal indicating whether a sensing unit is subjected to pressure and a signal indicating the value of pressure to which a sensing unit is subjected (Fig. 18 and para. 78).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kang with those of Filiz because designing the system in those way allows the device to determine both touch location and amount of force (para. 78).
Allowable Subject Matter
Claims 12, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627